DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-12-16. Claims 1-2, 5-10, 12-13, 15-18, 21-25 are pending; following Applicant's cancellation of claims 3, 4, 14, 20; and addition of new claims 21-25.  Claims 1, 6, 13 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular,  U.S. Publication 20190394204 to Bansal et al. (hereinafter "Bansal '204") in view of U.S. Publication 20120039326 to Chia et al. (hereinafter "Chia '326") in view of U.S. Publication 20140189808 to Mahaffey et al. (hereinafter "Mahaffey '808") in view of R. Fielding (ed.) and J. Reschke (ed.), "RFC7230: Hypertext Transfer Protocol (HTTP/1.1): Message Syntax and Routing", Internet Engineering Task Force (IETF) (June 2014) (hereinafter "RFC7230") in view of U.S. Publication 20050204148 to Mayo et al. (hereinafter "Mayo '148"). ) does not disclose, in the context of claim 1 (emphasis added):
in response to determining that augmented basic access authentication is enabled, determining that the HTTP request contains a first header, wherein the first header comprises a first character string identifying the first header as a source header and a second character string identifying the client instance as a 
determining, based on the first header, that the client instance is included in a registry;
in response to determining that the client instance is included in the registry, determining that the HTTP request contains a second header comprising a username and password associated with a user of the client instance;

Rather, Bansal '204 discloses an HTTP authentication protocol in which a client registers with an Open Authentication 2.0 (Oauth2) provider and acquires client credentials, including client-ID and client-secret [Bansal '204 ¶ 0159, 0166].  Later, the client includes these credentials in the HTTP authorization header when requesting access to a resource [Id.].  U.S. Publication 20190394032 to Vudathu et al. (hereinafter "Vudathu '032") is similar to Bansal '204.  Mahaffey '808 further details passing username/password and device identifier credentials in HTTP headers [Mahaffey '808 ¶ 0079, 0068] and authenticating by matching credentials from HTTP header, e.g. "a username/password combination" and device identifier [Mahaffey '808 ¶ 0068].  Similarly, Chia '326 discloses an improvement to HTTP basic authentication [Chia '326 ¶ 0003] in which credentials in an authorization request are matched against "the registered information at the database of the user such as userId, deviceId and password together with the valid token" [Chia '326 ¶ 0075, 0059-0063].  To this, RFC7230 adds a schema for specifying an additional HTTP header comprising field : value pairs " [RFC7230 § 3.2.1, RFC7230 § 3.2.4].  Additionally, Mayo '148 discloses using a first character string in a header to identify an authentication protocol [Mayo '148 ¶ 0030].

For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 6, 13, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2, 5, 7-10, 12, 15-18, 21-25 are allowed in view of their respective dependence from claims 1, 6, 13.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494